Citation Nr: 0802416	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  04-40 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a left (minor) elbow injury with medial 
capsulitis.

2.  Entitlement to an initial compensable evaluation for a 
right knee disability, formerly considered as chronic 
capsulitis and internal derangement of the right knee joint 
with osteopenia.

3.  Entitlement to a 10 percent evaluation under 38 C.F.R. 
§ 3.324 based on multiple, noncompensable service connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from February 1972 to December 1977.  The Board of Veterans' 
Appeals (Board) notes that although the service department 
characterized the veteran's discharge as "under other than 
honorable conditions," VA determined in a September 1978 
administrative decision that his service was "honorable" 
for purposes of VA benefits.

This matter comes before the Board on appeal from a May 2004 
decision by the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which granted 
service connection for left elbow and right knee disabilities 
from November 19, 2003 and assigned noncompensable 
evaluations.  That decision also denied entitlement to a 10 
percent evaluation under 38 C.F.R. § 3.324 based on multiple 
noncompensable service connected disabilities.

A Notice of Disagreement (NOD) was filed in August 2004, and 
a Statement of the Case (SOC) was issued in September 2004.  
The veteran perfected his appeal with the filing of a VA Form 
9, Appeal to Board of Veterans' Appeals, in September 2004.

The issues of entitlement to an initial compensable 
evaluation for a right knee disability and entitlement to a 
10 percent evaluation under 38 C.F.R. § 3.324 based on 
multiple, noncompensable service connected disabilities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

The veteran sustained a fracture of the olecranon of the left 
elbow in service which was surgically repaired and placed in 
a cast; it is currently manifested by complaints of 
occasional aching, with no objective findings of loss of full 
range of motion or other functional impairment.  


CONCLUSION OF LAW

Entitlement to an initial compensable evaluation for 
residuals of a left (minor) elbow injury with medial 
capsulitis is not established.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5205 to 5213 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  

With regard to the left elbow claim decided here, the VCAA 
duty to notify was satisfied by way of a letter sent to the 
appellant on January 21, 2004 that fully addressed all four 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her or his possession to the Agency of 
Original Jurisdiction (AOJ).

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Complete service treatment records are 
associated with the file.  No VA treatment records have been 
identified or located.  The veteran submitted private 
treatment records from PHC, a provider who saw him following 
his 2002 right knee injury, as well as radiographic evidence 
from CW MRI and Diagnostics.  The appellant was afforded a VA 
medical examination in April 2004.  Significantly, neither 
the appellant nor his or her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Regulations Governing Evaluation

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations involve 
consideration of the level of impairment of the veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment as to how those 
activities are impacted by the effect of functional loss due 
to pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7.   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The veteran appealed the initial assignment of the evaluation 
for the service-connected disability and, consequently, the 
Board has considered the appropriateness of "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Left Elbow

Service treatment records establish that in January 1973, the 
veteran fell and fractured the olecranon of his left elbow, a 
prominence of the ulna.  Surgery as performed, and the bone 
was repaired with insertion of a screw.  A cast was applied 
to the arm for two weeks.  The veteran then entered physical 
rehabilitation until March 1973.  Although scars were noted 
on February 1974 re-enlistment examination, records show no 
further complaints until October 1974, when the veteran 
reported being "bothered" when bending the left elbow.  In 
February 1976, the veteran reported pain and locking of the 
elbow over a period of two to three weeks.  An orthopedist 
described the fracture as well healed at that time and 
doubted if it was causing any of the current symptoms.  The 
doctor stated that the screw could be removed under a local 
anesthetic.  During a November 1977 separation examination, 
the veteran reported the prior elbow surgery and the examiner 
noted a scar, however, no functional impairments or 
complaints were indicated.

There is no evidence of any treatment or complaints of left 
elbow problems from service until the filing of the current 
claim in November 2003.  The veteran indicated no treatment 
on his application form, and he did not respond to January 
2004 correspondence specifically asking him to identify or 
provide evidence of disability from service to the present.

During an April 2004 VA examination, the veteran reported 
occasional aching in his left elbow.  The measured range of 
motion was normal in extension, flexion, supination, and 
pronation.  The joint was stable and there was no fluid 
present.  Repeated movement caused no change in range of 
motion.  The veteran reported no interference with daily 
activity at work.  X-ray showed an old, healed fracture of 
the left olecranon with a threaded screw present.  The joint 
space was well-preserved, and there was no sign of other 
fracture, dislocation, or destructive or sclerotic bony 
lesions.  Soft tissue structures in the joint were 
unremarkable.  The VA examiner diagnosed capsulitis of the 
left elbow.

Disabilities of the elbow are evaluated according to the 
range of motion possible in the elbow joint and forearm.  
Here, the RO has assigned an evaluation under Diagnostic Code 
5206, which provides a noncompensable evaluation for 
limitation of flexion of the forearm to 110 degrees or more.  
A higher 10 percent evaluation is not warranted unless the 
non-dominant arm, as here, is limited to 100 degrees flexion.  
Under various Codes, a compensable evaluation would also be 
assigned for favorable ankylosis of the forearm between 90 
and 70 degrees (Code 5205), limitation of extension of the 
forearm to 60 degrees or less (Code 5207), flexion limited to 
100 degrees in combination with extension limited to 45 
degrees (Code 5208), impairment due to flail joint with 
marked deformity (Code 5209), malunion or bad alignment of 
the ulna (Code 5211), or impairment of supination to 30 
degrees or less or pronation to beyond the last quarter arc 
(Code 5213).  A 10 percent evaluation may also be assigned 
under Diagnostic Code 5010 where there is painful or limited 
motion not compensable under one of the preceding Codes, and 
radiographic evidence of arthritis.  Objective medical 
findings, however, do not show that the veteran has loss of 
range of motion or functional impairment that would warrant a 
compensable rating under any of these provisions.

In short, there is no evidence of any functional impairment 
of the left elbow.  The veteran reports only occasional 
aching, and states that the elbow does not interfere with his 
activity.  On examination, the range of motion is full, and 
there is no malunion or nonunion of the fractured bone.  
Repetitive motion has no impact on function or complaints.  
X-rays show no degenerative disease.  Under no Diagnostic 
Code potentially applicable to this disability is a 
compensable evaluation warranted.  As such, the veteran's 
claim for increase must be denied.


ORDER

Entitlement to an initial compensable evaluation for 
residuals of a left (minor) elbow injury with medial 
capsulitis is denied.


REMAND

Right Knee

Service treatment records reveal that the veteran injured his 
right knee in April 1972, when he twisted it.  The knee was 
noted to be swollen and extremely tender.  A torn lateral 
meniscus was diagnosed, and a meniscectomy was performed.  
The surgical scars were noted on a February 1974 re-
enlistment examination, but no functional impairment or 
complaint was noted at that time.  In October 1974, the 
veteran reported locking of the right knee, which bothered 
him "at times."  In February 1976, during an orthopedic 
consultation for left elbow complaints, the examiner noted 
complaints of recent onset locking and snapping.  There was 
no swelling and the joint was stable.  No atrophy was noted, 
and chondromalacia was not diagnosed.  A McMurray test, which 
is used to identify torn menisci, was negative.  The 
orthopedist scheduled an arthrogram, which in May 1976 showed 
that the medial meniscus was intact throughout.  There was a 
small peripheral separation from the medical collateral 
ligament, and the lateral meniscus was partially resected.  
There was moderate retained or regenerated cartilage along 
the lateral and posterior aspects of the joint.  On November 
1977 separation examination, the veteran reported the history 
of surgery, but no scars or functional impairments were noted 
by the doctor.

The record is silent regarding any treatment for or complaint 
of right knee difficulties from service until September 2002.  
The veteran was asked to provide evidence of disability since 
service in correspondence sent in January 2004, but he has 
not identified any such records.  No VA treatment has been 
identified or located.

The first post-service indication of a right knee problem is 
in September 2002, when private medical records from PHC show 
that the veteran injured the knee at work when he stepped on 
a wet floor, slipped, and twisted the knee.  He complained of 
right knee pain, and on examination the knee was tender and 
swollen.  There was decreased range of motion is all 
movements secondary to pain, particularly with flexion.  A  
McMurray test and a drawer sign test were both negative.  A 
sprain with traumatic synovitis was diagnosed, though 
internal derangement was listed as a "Rule Out" diagnosis.  
The doctor provided medication and a knee support, then 
released the veteran to work with limitations on squatting, 
kneeling, jumping, and climbing.  During follow-up a week 
later, the veteran continued to report pain with movement.  
He could not flex completely.  Very little improvement was 
noted; the knee remained swollen and tender.  An MRI was 
requested.  This showed a tear in the posterior horn of the 
medial meniscus, post-surgical changes of the lateral 
meniscus, chondromalacia patella, and joint effusion.  The 
lateral tibiofemoral joint space was narrowed and there was 
marginal osteophyte formation.  No surgery was performed, and 
the veteran was released to full duty without limitation at 
the end of September 2002, after 2 weeks of treatment with 
medication and physical therapy.

A VA examination was conducted in April 2004.  The veteran 
reported a surgical history for ligament repair of the right 
knee during service, and he stated that he was having 
increased pain for the past two years, with swelling, 
popping, and decreased range of motion.  He reported an 
injury four months prior to the exam which showed a torn 
meniscus.  The veteran used no braces or aids, and reported 
no problem performing his duties at work as a mechanic.  On 
physical examination, squatting capability was 50 percent.  
Heel and toe rising was good.  Range of motion was decreased 
to 120 degrees flexion and 30 degrees extension.  Repeated 
movement increased pain, but did not result in further 
functional impairment.  No additional functional impairment 
due to weakness, fatigue, or lack of endurance was noted.  
The joint was stable.  There was a minimal amount of fluid in 
the joint, but no crepitus or tenderness.  X-ray showed mild 
osteopenia and minimal calcification of the articular 
cartilage consistent with early chondrocalcinosis.  Joint 
space was otherwise well preserved; there was no evidence of 
fracture, dislocation, or destructive or sclerotic bony 
lesions.  Chronic capsulitis of the knee and internal 
derangement were diagnosed.

The RO has evaluated the right knee disability under 
Diagnostic Code 5013, for osteoporosis, by analogy.  A 
noncompensable evaluation was assigned based on findings that 
all current right knee functional impairment is attributable 
to the 2002 right knee injury.  However, no doctor has 
offered an opinion on what, if any, current findings and 
impairments are related to the 1972 injury.  The current VA 
examiner appears to relate nothing to the old injury, while 
the private doctors in 2002 make some findings showing they 
considered the impact of the old injury.  It is unclear from 
the evidence of records whether there is an current chronic 
disability which is related to the in-service injury, or 
whether the 2002 injury was made worse because of a pre-
existing condition.  A VA examination and medical opinion is 
required to clarify the role of the in-service injury in 
current disability.

38 C.F.R. § 3.324

The issue of entitlement to a 10 percent evaluation under 
38 C.F.R. § 3.324 is inextricably intertwined with the issue 
of evaluation of the right knee.  Entitlement to benefits 
under 38 C.F.R. § 3.324 is dependent on having multiple, 
noncompensable service connected disabilities.  Until the 
evaluation of the right knee is made following remand, this 
issue cannot be resolved.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA Joints 
examination.  The examiner should review 
the claims folder in connection with the 
examination.  Ask the examiner to 
itemize the nature and severity of any 
chronic disability (arthritis, pain, 
instability, loss of motion or 
functionality, etc) of the right knee 
attributable to the veteran's service-
connected knee disorder, as opposed to 
that due solely to a post-service 
origin.  If the veteran's service-
connected right knee disability 
contributed to or caused in any way the 
veteran's 2002 knee injury, the examiner 
should so state. 

2.  Upon completion of the above 
development, the AMC should then review 
the record and readjudicate the issues 
on appeal.  If any benefit sought 
remains denied, the appellant and his 
representative should be issued an 
appropriate supplemental statement of 
the case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.


	(CONTINUED ON NEXT PAGE)





The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


